January 26, 1920. The opinion of the Court was delivered by
This is an action on a promissory note for $824.75 and counsel fees. The note was given for fertilizers. The defendant was in default, but was allowed to answer. The defendant then answered admitting the execution of the note, but denied that it contained a provision for counsel fees and alleged, by way of counterclaim, that the fertilizer did not contain the ingredients guaranteed, and that by reason of this failure to contain the proper ingredients his crop of cotton and corn was short $606, and asked judgment against the plaintiff therefor.
Under the last provision of section 303 of the Code of Civil Procedure, the plaintiff gave notice of a motion and secured an order for judgment for the sum of $265.50, as the sum admitted to be due by the answer. The parties seemed to have treated the alleged defect in the fertilizer as a defense, rather than a counterclaim. When the case was called for trial on the disputed amount, the plaintiff moved to be allowed to reply to the counterclaim. This motion was refused by the presiding Judge, who held that the order for judgment for the undisputed amount was a final determination of the case, and he had no power to grant the motion. The statute reads:
"When the answer of the defendant expressly, or by not denying, admits part of the plaintiff's claim to be just, the *Page 386 
Court, on motion, may order such defendant to satisfy that part of the claim and may enforce the order as it enforces a judgment or a provisional remedy."
The question is: Does the taking of that order make the order a final judgment as to all the matters set forth in the case, and preclude any further inquiry as to the issues set up in the pleadings? We think it does not. If such an order is a final disposition of the whole case, then the statute has no meaning because, without the statute, a plaintiff is entitled to judgment for what is admitted to be due. Without the statute, if a plaintiff brought his action for $1,000 and the defendant admitted an original debt of $1,000, but claimed a discount of $100, then the plaintiff could not get any portion of the amount admitted to be due to him, until the issue was settled by a final judgment. A debtor, by raising some fictitious question, for even a small amount, might entirely defeat a just claim, by disposing of his property, while awaiting the trial of the case. If there was no law to provide for prompt relief for admitted demands, there should be. Of course, it is the province of the legislature, and not the Courts, to make the law. The legislature, and not the Courts, to make the law. The legislature has made the law, and the Courts should enforce it. The evil is very great, but the remedy is clear.
It will be observed that the statute does not say that the plaintiff may have judgment for the admitted sum, but "The Court, on motion, may order such defendant to satisfy that part of the claim, and may enforce the order as it enforces a judgment or provisional remedy."
The legislature avoided, and it must be presumed intentionally avoided, the word "judgment," lest its meaning should be misunderstood. It provides a personal order to the defendant to satisfy a debt which he admits, and in addition allows execution against his property, or any other way of satisfying a debt provided by the law. *Page 387 
The judgment is reversed, with leave to the plaintiff to move the Court of Common Pleas, at Chesterfield county, for leave to reply.